Case: 15-11189      Document: 00513706527         Page: 1    Date Filed: 10/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 15-11189                               FILED
                                  Summary Calendar                       October 5, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

JOSE LUIS GONZALEZ-MARES, also known as Jose Mares,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-73-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Jose Luis Gonzalez-Mares was sentenced to thirty months of
imprisonment and a three-year term of supervised release after pleading guilty
to illegal reentry after deportation. He appeals his sentence, contending that
the district court erred in imposing a term of supervised release because he is
a deportable alien and because the record does not support a finding that he
required additional deterrence to reentry. He also challenges his sentence as


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11189    Document: 00513706527     Page: 2   Date Filed: 10/05/2016


                                 No. 15-11189

violating the Due Process Clause; however, he correctly concedes that his
argument is foreclosed. See Almendarez-Torres v. United States, 523 U.S. 224,
226-27 (1998).
      Under U.S.S.G. § 5D1.1, a “court ordinarily should not impose a term of
supervised release in a case in which supervised release is not required by
statute and the defendant is a deportable alien who likely will be deported after
imprisonment.” § 5D1.1(c) (2015). Because Gonzalez-Mares did not object to
the court’s imposition of a term of supervised release, review is for plain error
only. See United States v. Dominguez-Alvarado, 695 F.3d 324, 327-28 (5th Cir.
2012).   Here, although the district court did not refer to § 5D1.1(c) at
sentencing, it implicitly considered the Guideline when it considered the
presentence report (PSR), which advised the court of § 5D1.1(c) and specified
that Gonzalez-Mares is a deportable alien. See United States v. Cancino-
Trinidad, 710 F.3d 601, 606 (5th Cir. 2013).       The district court’s written
findings emphasize this point, explaining that the court imposed a term of
supervised release “because it will provide an added measure of deterrence and
protection based on the facts and circumstances of this case.”
      We conclude that the imposition of the term of supervised release in this
case does not rise to the level of plain error. See Dominguez-Alvarado, 695 F.3d
at 329-30. In addition, to the extent Gonzalez-Mares contends that the record
does not support a finding that he required additional deterrence, his
argument is unavailing. Indeed, the PSR noted that an upward departure or
variance may be appropriate, given Gonzalez-Mares’s possible involvement in
drug-trafficking activity and fraudulent possession of identification devices.
      Gonzalez-Mares has shown no reversible error in the imposition of his
sentence. The judgment of the district court is AFFIRMED.




                                       2